Citation Nr: 0502788	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  95-02 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability.  

2.  Entitlement to an effective date prior to June 1, 1993 
for the grant of a 30 percent evaluation for an absent right 
testicle, non-functioning left testicle, secondary to 
carcinoma.  

3.  Entitlement to a compensable rating for loss of erectile 
power without penile deformity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In March 1994, the RO denied a compensable evaluation for 
loss of erectile power without penile deformity and with low 
testosterone.  A notice of disagreement was received in 
August 1994.  A statement of the case was issued in January 
1995 and a substantive appeal was received in March 1995.  

In December 1999, the RO denied service connection for a 
prostate disorder.  A notice of disagreement was received in 
March 2000.  A statement of the case was issued in March 2004 
and a substantive appeal was received in March 2004.  

In September 2003, the RO granted an increased rating to 30 
percent for absent right testicle, non-functioning left 
testicle, secondary to carcinoma, effective June 1, 1993.  A 
notice of disagreement was received in October 2003.  A 
statement of the case was issued in February 2004 and a 
substantive appeal was received in March 2004.  

During the course of this appeal, the veteran also perfected 
appeals with the denials of service connection for diabetes 
mellitus and ulcers secondary to service-connected 
medication.  Service connection for diabetes mellitus and for 
ulcers was granted in a July 2002 rating decision.  These 
issues are no longer in appellate status.  

The issue of entitlement to service connection for prostate 
disorder was originally before the Board in March 2001 at 
which time it was remanded for issuance of a statement of the 
case.  The issue was again remanded in June 2003.  The issue 
of entitlement to a compensable evaluation for loss of 
erectile power without penile deformity was originally before 
the Board in June 2003, at which time it was also remanded.  


FINDINGS OF FACT

1.  Prostate disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is prostate disability otherwise related to such service. 

2.  There is no legal basis for assignment of an effective 
date prior to June 1, 1993 for the grant of a 30 percent 
evaluation for disability described for rating purposes as 
absent right testicle, non-functioning left testicle, 
secondary to carcinoma.  

3.  The competent evidence of record demonstrates that the 
veteran has loss of erectile power with internal deformity of 
the penis.  


CONCLUSIONS OF LAW

1.  Prostate disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for assignment of an effective date prior to 
June 1, 1993, for the grant of a 30 percent evaluation for 
disability described for rating purposes as absent right 
testicle, non-functioning left testicle, secondary to 
carcinoma, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2004), Sabonis v. Brown, 6 
Vet. App. 426 (1994).

3.  The criteria for entitlement to a disability evaluation 
of 20 percent (but no higher) for the veteran's service-
connected loss of erectile power have been met.  38 U.S.C.A. 
§§ 1155, 5107 (2002); 38 C.F.R. Part 4, including § 4.7 and 
Code 7522 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for a prostate disorder 
as well as entitlement to a compensable evaluation for loss 
of erectile power.  The discussions in the rating decision, 
statement of the case, and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover a letter dated in March 2001 pertaining to the 
prostate claim and a letter dated in July 2003 pertaining to 
the loss of erectile power claim effectively furnished notice 
to the veteran of the type of evidence necessary to 
substantiate his claims as well as the type of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notices to the 
veteran were subsequent to the rating decisions which gave 
rise to these appeals, the Board finds no prejudice to the 
veteran.  He was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claims.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also notes that the March 2001 and July 2003 
letters implicitly notified the veteran that he should submit 
any pertinent evidence in his possession.  In this regard, he 
was repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records and VA examination reports.  The veteran was 
afforded VA examinations in connection with his claims and 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with the claims.  

With respect to the veteran's claim of entitlement to an 
effective date prior to June 1, 1993 for an increase of 30 
percent in the evaluation of the absent right testicle, non-
functioning left testicle, secondary to carcinoma, the Board 
notes that in a recent precedential opinion, VA's General 
Counsel determined that if, in response to notice of its 
decision on a claim for which VA has already given the 
required notice under 38 U.S.C.A. § 5103(a), VA receives a 
notice of disagreement that raises a new issue, 38 U.S.C.A. § 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003.  
Hence additional VCAA notice is not required for this claim.

Entitlement to service connection for prostate disability.  

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records show that the veteran was diagnosed 
with prostatitis in November 1969.  In April 1975, physical 
examination of the prostate revealed that it was normal, not 
mushy or boggy.  The impression was question epididymitis 
secondary to prostate.  There was no further evidence of the 
presence of a prostate problem during active duty.  In June 
1976, physical examination of the prostate was determined to 
be normal.  Although the veteran did experience pertinent 
symptoms during service, it appears that the prostate 
problems during service were acute in nature and not chronic.  
Such a finding appears to be supported by medical evidence 
for a number of years after service which show no continuing 
prostate problems.  In this regard, the Board notes that 
after the veteran's discharge, numerous physical examinations 
of the prostate were determined to be normal.  These occurred 
in February 1986, June 1988, October 1988, January 1992 and 
May 1992.  In February 1996, it was noted that the prostate 
was not enlarged.  

In April 1999, the veteran submitted a statement indicating 
that he would like to be considered for a disability rating 
for an enlarged prostate.  The veteran reported that he had 
been treated with Terazosin capsules for the condition.  

A May 1999 VA clinical record includes the notation that the 
veteran reported he had a reported history of benign 
prostatic hypertrophy.  

A private physician wrote in May 1999 that examination of the 
prostate revealed an asymmetric gland, slightly larger on the 
right.  A second letter written by the physician the same day 
indicates that, while physical examination of the prostate 
was slightly abnormal feeling, the Prostate Specific Antigen 
(PSA) test was well within the normal range.  The physician 
noted that prostate cancer can exist at very low and normal 
levels of PSA.  The physician opined that a biopsy of the 
prostate would be a good thing to have.  A prostate disorder 
was not diagnosed.  

On VA examination in June 2002, it was noted that the veteran 
was claiming the presence of a prostate problem.  A May 1999 
letter from a physician was referenced as revealing an 
abnormal feeling prostate on digital examination but the PSA 
test was 0.60 ng/ml which was noted to be normal.  The 
veteran was complaining of urinary symptoms of weak stream 
during the past several years with nocturia one to two times.  
There were no urinary tract infections.  A March 2002 PSA was 
0.373 which was noted to actually be lower than the 
determination by the private physician three years prior.  
The examiner opined that there was no clinical evidence of 
prostate malignancy at the time of the examination.  The 
urinary symptoms were attributed to benign prostatic 
hypertrophy.  The examiner opined that the benign prostatic 
hypertrophy was probably not due to the previous therapy the 
veteran received.  

The Board finds the evidence of record demonstrates that the 
veteran does not have a chronic prostate disability that is 
linked to active duty.  There is no competent evidence of 
record which indicates in any way that a currently existing 
prostate disorder was incurred in or aggravated by the 
veteran's active duty service nor is there any competent 
evidence linking the disability to the treatment the veteran 
received for his testicular cancer.  The examiner who 
conducted the June 2002 VA examination opined that the 
veteran did not exhibit any clinical evidence of prostate 
malignancy other than benign prostatic hypertrophy.  

Significantly, however, the benign prostatic hypertrophy has 
not been linked back to the veteran's active duty service or 
the treatment he received for his cancer.  At the time of the 
June 2002 VA examination, it was noted that the veteran had 
urinary symptoms which were most likely on the basis of 
benign prostatic hypertrophy.  This examiner opined that the 
benign prostatic hypertrophy was probably not due to 
radiation therapy the veteran received.  There is no other 
competent evidence of record provides an etiology for the 
benign prostatic hypertrophy.  

While the examiner in May 1999 suggested that the veteran 
have a biopsy of his prostate, there was no diagnosis of a 
prostate disability.  Since that time, the veteran's PSA 
testing had gone down and no other competent evidence of 
record has indicated that the veteran had a chronic prostate 
problem since 1999.  

The only evidence of record which indicates that the veteran 
currently has a chronic prostate disability which was linked 
to active duty in any way is the veteran's own allegations.  
As a lay person however, the veteran is not competent to make 
a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
a prostate disability is without probative value.  

The Board notes the veteran's representative requested a 
remand of this issue as VA failed to provide an examination 
of the veteran's prostate as allegedly directed by the 
Board's June 2003 remand.  The Board notes, however, that the 
language used in the Board's June 2003 remand of the prostate 
claim does not mandate that an examination of the prostate be 
conducted.  The RO was directed to take any necessary action 
pursuant to 38 C.F.R. § 19.26 including scheduling any 
necessary development such as an examination.  The Board 
further notes that a VA examination for the veteran's 
prostate claim was conducted in June 2002 at which time a 
prostate disability was not found.  There is no evidence of 
record dated subsequent to the report of the June 2002 VA 
examination which suggests in any matter that the veteran now 
has a prostate disability related to service.  The Board 
finds the evidence of record is sufficient to decide the 
claim and that another VA examination for this disability is 
not warranted.  There is no failure by the RO to comply with 
the Board's June 2003 remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

Entitlement to an effective date prior to June 1, 1993 for 
the grant of a 30 percent evaluation for an absent right 
testicle, non-functioning left testicle, secondary to 
carcinoma.

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefore."  38  
U.S.C.A. § 5110(a) (West 2002).  This statutory provision is 
implemented by regulation which provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, which ever 
is later.  38 C.F.R. § 3.400(o)(1) (2004).  An exception to  
that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38  
U.S.C.A. § 5110(b)(2); 38 C.F.R. §  3.400(o)(2).   

In September 2003, the RO redescribed the veteran's testicle 
disability (previously described as absent right testicle 
secondary to carcinoma) as absent right testicle, non-
functioning left testicle, secondary to carcinoma, and 
assigned a 30 percent evaluation effective June 1, 1993.  The 
30 percent evaluation was assigned for loss or loss of use of 
both testicles under Diagnostic Code 7524.  The veteran has 
contested the effective date assigned for the 30 percent 
evaluation.  He alleges that his absent right testicle, non-
functioning left testicle, secondary to carcinoma should be 
evaluated as 30 percent disabling back to 1987.  

In it's September 2003 decision, the RO noted that June 1, 
1993 was being assigned as the effective date for the 30 
percent evaluation as that was the date that the veteran 
submitted a claim for an increased rating for low 
testosterone.  The propriety of the RO's assignment of the 
June 1, 1993 effective date appears to be questionable since 
the rating criteria upon which the increased rating was 
granted were not effective until February 17, 1994.  

Under the version of Diagnostic 7524 in effect prior to 
February 17, 1994, removal of one testis warrants a 0 percent 
(non-compensable) rating, while removal of both testes 
warrants a 30 percent rating.  A note to that code provides 
that, in cases of the removal of one testis as the result of 
a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the 
absence or nonfunctioning of the other testis unrelated to 
service, a rating of 20 percent will be assigned for the 
service-connected testicular loss. 

Under the version of Diagnostic Code 7524 currently in 
effect, a non-compensable rating is warranted for the removal 
of one testis.  A 30% rating requires the removal of both 
testes.  A note to the Diagnostic Code provides that, in 
cases of the removal of one testis as the result of a 
service-incurred injury or disease, other than an undescended 
or congenitally undeveloped testis, with the absence or 
nonfunctioning of the other testis unrelated to service, a 
30% rating will be assigned for the service-connected 
testicular loss.  An undescended or congenitally-undeveloped 
testis is not a ratable disability.  38 C.F.R. Part 4, 
Diagnostic Code 7524 (effective on and after 17 February 
1994).  At the time of publication of the new version of 
Diagnostic Code 7524 it was expressly provided that the 
effective date was February 17, 1994.  59 FR 2523 (Jan. 18, 
1994).  The Board therefore wonders at the basis for the RO's 
assignment of a date prior to February 17, 1994, for the 30 
percent rating. 

At any rate, regardless of the RO's reasoning at that time, 
there does not appear to be a basis for assignment of a 30 
percent rating prior to June 1, 1993, under the new criteria.  
There is also no basis for a rating in excess of 30 percent 
under the old criteria old version of Diagnostic Code 7524, 
inasmuch as the criteria for a 30% rating under the old 
criteria clearly required the physical removal of both 
testes, which is not the factual situation in this case, 
involving as it does the removal of only one - the right - 
testis.  The entire evidence of record up to the present 
time, clearly establishes that the veteran's left testis has 
never been physically removed.  There is evidence of record 
demonstrating that the veteran's left testicle was non-
functional.  The Board finds, however, that mere 
"nonfunctioning" of the left testis in view of the veteran's 
sterility is not equivalent to actual physical removal of 
such testis as to warrant a 30% rating under the provisions 
of Diagnostic Code 7524 in effect prior to 17 February 1994, 
inasmuch as that Code specifically provided for a 20% rating 
in cases of the physical removal of one testis and the 
nonfunctioning of the other, and specifically required the 
physical removal of both testes for a 30% rating.  

In view of those specific provisions of Diagnostic Code 7524 
in effect prior to February 17, 1994, the Board finds that 
that Diagnostic Code specifically contemplated a residual 
bilateral testicular disability picture such as the veteran's 
in this case and specifically provided a 20% rating in cases 
where one testis had been physically removed as the result of 
a service-incurred disease, with the nonfunctioning of the 
other testis, and that there is thus no basis for rating the 
removal of the right testicle and non-functioning of the left 
testicle by analogy to the physical removal of both testes.  
In this case, the veteran's particular residual testicular 
disability was not unlisted, and thus the provisions of 38 
C.F.R. § 4.20 with respect to rating by analogy are neither 
applicable nor appropriate.  

The fact that the non-functioning left testicle has been 
directly linked to treatment the veteran received for his 
service-connected right testicular cancer does not change the 
outcome of this decision.  The language of the prior version 
of Diagnostic Code 7524 certainly cannot properly be 
construed as excluding a 20% rating in cases where the second 
nonfunctioning testis is caused by service-connected injury.  
Nor may the language of the Code provisions be properly 
construed as requiring the assignment of a 30% rating where 
both testes have not been physically removed, in light of the 
specific Code provisions requiring a showing of absence of 
both testes for a 30% rating. 

There is no other appropriate Diagnostic Code upon which the 
veteran's service-connected absent right testicle and non-
functioning left testicle, secondary to carcinoma could be 
rated which would allow for a grant of a 30 percent 
disability evaluation prior to June 1, 1993.  

The Board further notes that in December 1985, the RO reduced 
the veteran's service-connected residuals of right testicular 
cancer from 100% to 10%.  The 10% evaluation was assigned 
under the old version of Diagnostic Code 7524.  In December 
1985, the veteran submitted a timely notice of disagreement.  
A statement of the case was issued in March 1986 and a 
substantive appeal was received in May 1986.  In November 
1987, the issue on appeal was originally before the Board as 
a request for an increased rating for the right testicular 
disability.  The issue was remanded back to the RO at that 
time.  In a June 1990 decision, the Board denied a rating in 
excess of 10 percent for surgical absence of the right 
testicle, secondary to carcinoma.  In October 1991, a 
reconsideration of the June 1990 decision was ordered.  In 
March 1992, the reconsideration panel remanded the issue of 
entitlement to an increased rating for surgical absence of 
the right testicle for additional evidentiary development.  
In a July 1994 decision, the reconsideration panel denied the 
claim of entitlement to an increased rating for surgical 
absence of the right testicle.  The Board specifically 
determined at that time that the veteran had surgical removal 
of the right testis but a normal left testis.  The cited 
Diagnostic Code was 7524.  The veteran did not appeal the 
Board's July 1, 1994 decision.  A determination on a claim by 
the agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected.  
When the Board affirms a determination of the agency of 
original jurisdiction, such determination is subsumed by the 
final appellate decision.  38 U.S.C.A. §§ 7104, 7105; 38 
C.F.R. §§ 20.1103, 20.1104.

In sum, the Board finds no basis on which to assign a 30 
percent rating prior to June 1, 1993. 

Entitlement to a compensable rating for loss of erectile 
power with penile deformity.

The present appeal involves the veteran's claim that the 
severity of his service-connected loss of erectile power 
warrants a compensable disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service-connected loss of erectile power has been 
evaluated as non-compensably disabling under the provisions 
of Diagnostic Code 7522.  Under Diagnostic Code 7522, a 20 
percent rating is warranted for deformity of the penis, with 
loss of erectile power.  

A VA genitourinary examination was conducted in September 
2003.  At that time, the veteran was examined and all the 
evidence in the multiple claims files was reviewed.  The 
examiner noted that the veteran had a long history of 
significant erectile dysfunction after having cancer in the 
testicle while in the service in 1975.  It was noted that all 
the evidence in the claims files was consistent with the 
veteran's history that he had significant erectile 
dysfunction with no effective ability to perform normal 
activities with his penis including sexual function and 
reproduction.  The examiner opined that the erectile 
dysfunction clearly seemed to be related to the consequences 
of the veteran's cancer and subsequent treatment thereof.  
The examiner further noted that, while the veteran did not 
exhibit any visible external penile deformity, there was 
medical evidence of record demonstrating that the veteran had 
erectile dysfunction due to internal damage to the nerves, 
blood vessels, and tissues associated with the penis which 
indirectly caused dysfunction of the penis.  The examiner 
opined that, while the veteran did not have a true deformity 
of the penis, he had the medical equivalent of such by 
functioning. 

Based on the opinion promulgated at the time of the September 
2003 VA examination, the Board finds that the veteran 
currently experiences loss of erectile power with the 
equivalent of penile deformity, warranting a 20 percent 
evaluation under Diagnostic Code 7522.  

The Board further finds assignment of a 20 percent evaluation 
for loss of erectile power with penile deformity under 
Diagnostic Code 7522 does not constitute impermissible 
"pyramiding" of claims when combined with the current 30 
percent evaluation assigned under Diagnostic Code 7524.  The 
30 percent evaluation under Diagnostic Code 7524 is for loss 
of a testicle while the 20 percent evaluation to be assigned 
under Diagnostic Code 7522 is for penile deformity.  See 38 
C.F.R. § 4.14 and Fanning v. Brown, 4 Vet. App. 225 (1993); 




ORDER

Entitlement to service connection for prostate disability is 
not warranted.  Entitlement to an effective date prior to 
June 1, 1993, for the grant of a 30 percent evaluation for 
disability described for rating purposes as absent right 
testicle, non-functioning left testicle, secondary to 
carcinoma, is not warranted.  To this extent, the appeal is 
denied.  

Entitlement to a 20 percent evaluation for loss of erectile 
power with penile deformity is granted, subject to the laws 
and regulations governing monetary awards.  To this extent, 
the appeal is granted. 



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


